DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 02/20/2022:
Claims 1, 3-8 are currently examined.  
Claims 2, 9-15 are withdrawn.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/23/2016 and 12/13/2016. Certified copies of both CN 201610344451.6 and CN 201611144961.5 applications are submitted.

The objection to claims 1, 3-8 is withdrawn in light of the amendment.

The 112(b) rejection to claims 1, 3-8 is withdrawn in light of the amendment.

The affidavit under 37 CFR 1.132 filed 01/21/2022 is sufficient to overcome the 103 rejection of claims 1, 3-8 based upon Poncelet in view of Hwang and Collins because the affidavit discloses the inherent properties (i.e., a density of 1.017 g/cm3 at 20°C; a flash point of 259.5 C; a water content (v/v) of 0.13%; an aromatic content (m) of 86.21%; a resin, asphaltene content (m) of 11.01%; and a furfural content of 0.11 mg/kg) of the regenerant.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 1 is Poncelet et al. (US 2011/0146539 A1) (“Poncelet” hereinafter) in view of Hwang et al. (US 2015/0329702 A1) (“Hwang” hereinafter) and Collins et al. (US 6,074,469) (“Collins” hereinafter).  

Regarding claim 1, Poncelet teaches preparation method of a plant-mixed warm regenerated asphalt mixture (see Poncelet at [0001] teaching a technical field relating to a process for preparing an asphalt mixture, and see Poncelet at [0008] teaching it has become increasingly desirable to produce asphalt mixtures by so-called warm mix process, warm mix process are described in EP 1 263 885, wherein an asphalt plant is described), comprising the following steps of:

(1) preparing a RAP material, an aggregate, a mineral powder, a new asphalt and a regenerant (see Poncelet at [0010] teaching process of preparing an asphalt mixture from recycled asphalt pavement (RAP), virgin aggregate, filler and first and second binder materials, wherein the filler is taken to meet the claimed mineral powder, the first binder as the regenerant, and the second binder as the new asphalt).  
with a total percentage of 100 % (see Poncelet at [0022]), the virgin aggregate is less than 70 wt % (see Poncelet at [0026]), the first binder is in the range of 0.1 to 10 wt% (see Poncelet at [0032]), the filler is preferably from 2 to 10 wt % (see Poncelet at [0038]), and the second binder is in the range from 1 to 10 wt % (see Poncelet at [0041]).  One of ordinary skill would be able to determine that the total percentage of the components is 73.1 % to 100 % (70 + (0.1-10) + 2-10) + (1-10)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
 
(2) heating and stirring the RAP material (see Poncelet at [0023] teaching RAP is transported through a first drum, drums suitable for heating RAP are known to the skilled person and preferably the drum contains flights that move the RAP along the length of the drum, which is taken to mean that the RAP is being stirred through the process of moving the RAP along the flights along the length of the drum.  And, see Poncelet at [0024] teaching that the RAP is heated), 
adding the regenerant (see Poncelet at [0030] teaching a first binder material or regenerant is added to the RAP in the first drum, thereby providing treated RAP), 
and then continuing to heat and stir (see Poncelet at [0033] teaching that the preferred position of adding the first binder material or regenerant is a balance between adding the first binder material near the higher end of the drum to maximize mixing of the RAP and the first binder material in the drum, and adding the first binder material away from the higher end of the drum to minimize the risk of the first binder material degrading due to the proximity of the burner, which is taken to mean that heating and stirring is continued upon addition of the regenerant to the RAP), 

(3) placing a product of step (2) in a development bin for development (see Poncelet at [0035] teaches that the treated RAP is supplied from the first drum to a first storage vessel, this provides opportunity for the first binder material or regenerant to penetrate through RAP, promoting further disintegration of the RAP, the time should be sufficiently long that the first binder material can penetrate through the RAP structure and the RAP structure is weakened, wherein the first storage vessel is taken to mean the development bin, and the penetration of the first binder material through RAP is taken to mean the development), 
wherein a development temperature is 40°C to 150°C (see Poncelet at [0035] teaching that is expected that the RAP remains in the storage vessel for a sufficiently short time that it retains much of its heat from the first drum because it is preferred the first storage vessel is insulated such that the heat is retained within the storage, and see Poncelet at [0024] teaching the RAP is heating to a temperature of from 70 to 130oC, which is taken to meet the claimed development temperature because the first storage vessel is insulated). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I);
and a development time is 0.5 h to 6 h (see Poncelet at [0035] teaching RAP preferably remains in the storage vessel for a time period of from 1 min to 2 hours). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

(4) mixing, heating and stirring a product of step (3) with the aggregate (see Poncelet at [0037] teaching the treated RAP is supplied to the mixing zone, and the hot and dried virgin aggregate is supplied to the mixing zone, and see Poncelet at [0043] teaching that the temperature in the mixing zone is preferably in the range of from 100 oC to 130 oC, and the temperature in the mixing zone must be sufficiently high that the components can be homogeneously mixed).  

(5) mixing and heating a product of step (4) with the asphalt, adding the mineral powder, stirring (see Poncelet at [0037] teaching that the filler and second binder is supplied to the mixing zone, wherein the treated RAP, filler, virgin aggregate and second binder material are mixed to provide the asphalt mixture, and see Poncelet at [0045] teaching that the treated RAP, the virgin aggregate, the filler and the second binder material may be added to the mixing zone in any order, however, it is preferred that the treated RAP and the virgin aggregate are added to the mixing zone, prior to the addition of the filler and a second binder materials because the abrasion created by the virgin aggregate can help to further break down the treated RAP).  One of ordinary skill in the art would recognize that it is preferable to mix and heat the treated RAP and the virgin aggregate together first because the abrasion created by the virgin aggregate can help to further break down the treated RAP before adding the filler and the second binder material;
and placing a mixture comprising the asphalt and the mineral powder in a mold (see Poncelet at [0055] teaching that the binder recovered from porous asphalt RAP was characterized… the ring and ball temperature was measured according to EN 1427), wherein the ring used for the measurement according to EN 1427 is taken to meet the claimed mold.  
In addition, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C).

Poncelet does not explicitly teach that i) in step (1) the aggregate is obtained by screening aggregates with four groups of particle sizes, the first group of particle sizes is less than 2.36 mm; the second group of particle sizes is 2.36 to 4.75 mm; the third group of particle sizes is more than 4.75 to 9.5 mm; and the fourth group of particle sizes is more than 9.5 to 16.0 mm, and ii) in step (2) that the regenerant comprises a density of 1.017 g/cm3 at 20°C; a kinematic viscosity of 60000 mm2/s at 60° C; a flash point of 259.5o C; a water content (v/v) of 0.13%; an aromatic content (m) of 86.21%; a resin, asphaltene content (m) of 11.01%; and a furfural content of 0.11 mg/kg).

Regarding i), Poncelet further teaches that it is necessary to have sufficient virgin aggregate to achieve the required temperature in the mixing zone and to achieve the required sieve grading of aggregate in the asphalt mixture.
Like Poncelet, Hwang teaches in a technical field relating to a warm mix recycled asphalt additive (see Hwang at [0001]).  Hwang also teaches that usually, the waste asphalt concrete is pulverized, mixed with a new aggregate and new asphalt, and then reused for paving road (see Hwang at [0007]).
Hwang further teaches that in one embodiment, an aggregate may be included in the recycled asphalt mixture (see Hwang at [0056]), and 19 mm aggregate, 13 mm aggregate, and fine aggregate were used as the new aggregates (see Hwang at [0067]).  Additionally, Hwang teaches that each aggregate sizes were screened through a sieve from 0.08 mm to 25 mm in size (see Hwang at [0067] and Table 1, also shown below).  

    PNG
    media_image1.png
    321
    962
    media_image1.png
    Greyscale

To be clear in the record, looking at Table 1, majority of first group’s particle sizes less to 2.36 mm is in the fine aggregate, majority of the second group’s particle sizes from 2.36 to 4.75 mm is in fine aggregate, majority of the third group’s particle sizes from 4.75 to 9.5 mm is in the 13 mm aggregate, and the majority of the fourth group’s particle sizes from 9.5 to 16.0 mm is in both 13 mm and 19 mm aggregates.  
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
As such, one of ordinary skill in the art would recognize that Hwang obtained new aggregates through screening into particle sizes and teaches that usually, the waste asphalt concrete is pulverized, mixed with a new aggregate and new asphalt, and then reused for paving road, thus the new aggregates from Hwang can be incorporated to Poncelet’s virgin aggregate because both are teaching in the field of asphalt mixture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the virgin aggregate in Poncelet with the new aggregates obtained through screening into particle sizes from Hwang because a new aggregate and new asphalt is usually mixed with pulverized asphalt concrete and reused for paving road.

Regarding ii), as mentioned, Poncelet teaches addition of a regenerant (see Poncelet at [0030] teaching a first binder material (or regenerant) is added to the RAP in the first drum, thereby providing treated RAP), wherein the regenerant is an oil (see Poncelet at [0030] teaching that the first binder material is a mineral oil, an oil of vegetable or animal origin).
Furthermore, Poncelet teaches that the kinetics of the penetration of the first binder (or regenerant) material through the RAP depends on the aromaticity of the first binder, on its viscosity at the temperature in the storage vessel and on the residence time (see Poncelet at [0035]). 
As mentioned above, Poncelet does not explicitly teach that the regenerant comprises a density of 1.017 g/cm3 at 20°C; a kinematic viscosity of 60000 mm2/s at 60o C; a flash point of 259.5o C; a water content (v/v) of 0.13%; an aromatic content (m) of 86.21%; a resin, asphaltene content (m) of 11.01%; and a furfural content of 0.11 mg/kg).
Like Poncelet, Collins teaches in the field of asphalt composition (see Collins at C1 L5-8 teaching the disclosure relates to a paving asphalt composition or asphalt binder utilized in paving asphalt road surfaces).
Collins also teaches that the “asphalt base stock” is defined as any asphalt material from any commercial or natural source, including re-cycled asphalt material (see Collins at C5 L45-47), and the heavy residuum of re-refined motor oil has a kinematic viscosity greater than about 400 centistokes (or 400 mm2/s) at 140o F (or 60o C)), wherein the kinematic viscosity greater than about 400 mm2/s at 60o C is taken to meet the claimed kinematic viscosity of 60000 mm2/s at 60o C because greater than about 400 mm2/s overlaps with 60000 mm2/s.
Collins further teaches that it has been discovered that used motor oil, which is subsequently re-refined and incorporated into paving asphalt compositions, provides flexibility to an asphalt road surface at low temperatures, and thus enhances the ability of the asphalt road to resist cracking (see Collins at C6 L57-61)… the heavy residuum of re-refined motor oil is the component of the paving asphalt composition which provides the low temperature durability of an asphalt road surface (see Collins at C6 L61-63).

However, Poncelet in view of Hwang and Collins does not teach the claimed a density of 1.017 g/cm3 at 20° C; a flash point of 259.5o C; a water content (v/v) of 0.13%; an aromatic content (m) of 86.21%; a resin, asphaltene content (m) of 11.01%; and a furfural content of 0.11 mg/kg of the regenerant.  
There are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the regenerant in Poncelet, Hwang and Collins to possess the inherent properties: 
a density of 1.017 g/cm3 at 20°C; 
a kinematic viscosity of 60000 mm2/s at 60o C; 
a flash point of 259.5o C; 
a water content (v/v) of 0.13%; 
an aromatic content (m) of 86.21%; 
a resin, asphaltene content (m) of 11.01%; and 
a furfural content of 0.11 mg/kg;
as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions



Claims 1 and 3-8 are allowable. The restriction requirement among Groups I-IV based on lack of unity of invention through "a posteriori," i.e., after taking the prior art into consideration (see MPEP § 1850.II) as set forth in the Office action mailed on 01/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the restriction requirement of 01/01/2021 is withdrawn.  Claims 2, 9-11 and 13-14 directed to a preparation method of a plant-mixed warm regenerated asphalt mix is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, specifically, claim 2 step (3) requires the limitations of claim 1 step (2).  Claims 12 and 15 directed to a plant-mixed warm regenerated asphalt mixture is no longer withdrawn from consideration because the method claims 1 and 2 would necessarily produce the product of claims 12 and 15, respectively. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (CN-101892069-A) teaches that the obtained mass content of aromatic hydrocarbon in the asphalt regenerant is more than 65% (see Liu at Abstract).  However, Liu does not teach the remaining properties of asphalt regenerant, that is: a density of 1.017 g/cm3 at 20°C; a kinematic viscosity of 60000 mm2/s at 60o C; a flash point of 259.5o C; a water content (v/v) of 0.13%; a resin, asphaltene content (m) of 11.01%; and a furfural content of 0.11 mg/kg.
Morikubo et al. (JP-2008056742-A) teaches petroleum-based solvent-extracted oil is a component that acts as a softener when added to an asphalt composition… a flash point of 250o C or higher… it is desirable that the aromatic content is 75.0% by mass or more (see Morikubo at [0018]).  Morikubo also teaches that the aromatic content affects the properties of the pavement material, in particular the flexibility of the pavement (see Morikubo at [0019]), and also teaches a flash point of 250o C or higher… increases the safety of the asphalt binder and facilitates use and storage, so that workability can be further improved (see Morikubo at [0024]).  However, Morikubo does not teach the remaining properties of asphalt regenerant, that is: a density of 1.017 g/cm3 at 20°C; a kinematic viscosity of 60000 mm2/s at 60o C; a water content (v/v) of 0.13%; a resin, asphaltene content (m) of 11.01%; and a furfural content of 0.11 mg/kg.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735